Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-8 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (U. S. Pub. 2009/0302830).
As for claim 1, Kobayashi et al. discloses a power detector (in Figs. 1, 3 and 5) comprising:
a first detection cell (109; 312) having a bias input (input from 120; input from 314) and an output (106; 301); 
a second detection cell (112; 512) having a signal input ( 120; 504), a bias input (124) and an output (RF output 101; 501);and


As for claim 2, Kobayashi et al. discloses the power detector of claim 1 wherein the first detection cell (312 in Fig. 3) further includes a signal input (DC supply input 312) that is not provided with a radio-frequency signal.

As for claim 3, Kobayashi et al. discloses the power detector of claim 2 wherein the first detection cell (312) and the second detection cell (512)are substantially identical (312 and 512 in Figs. 3 and 5 both includes the use of bipolar junction transistors ).

As for claim 4, Kobayashi et al. discloses the power detector of claim 2 wherein each of the first detection cell and the second detection cell includes a power detection circuit based on bipolar junction transistors (see the bipolar junction transistors 320 and 522 as shown in Figs. 3 and 5).

As for claim 5, Kobayashi et al. discloses the power detector of claim 4 wherein each of the first detection cell and the second detection cell includes an emitter follower power detection circuit (see Figs. 3 and 5; also see claim 2).



As for claim 7, Kobayashi et al. discloses the power detector of claim 6 wherein the emitter follower power detection circuit is further configured such that the output is coupled to an emitter of the respective bipolar junction transistor (i.e., the detector voltage output 301 in Fig. 3  is coupled to an emitter of the bipolar transistor 320).

As for claim 8, Kobayashi et al. discloses the power detector of claim 6 wherein the emitter follower power detection circuit is further configured such that a collector of the respective bipolar junction transistor is coupled to a supply voltage source (see the connection of the collector to the DC supply in Figs. 3 and 5).


As for claim 15, Kobayashi et al. discloses the power detector of claim 2 wherein the one or more nonsignal effects includes a temperature variation (see [0005]).

As for claim 16, Kobayashi et al. discloses a semiconductor die (the die disclosed in [0016]) comprising: a semiconductor substrate; and a power detector (in Figs. 1, 3 and 5)  implemented on the semiconductor substrate, the power detector including a first detection cell (109; 312) having a bias input (input from 120; input from 314) and an output (106; 301); a second detection cell (112; 512) having a signal input ( 120; 504), a bias input (124) and an output (RF output 101; 501); and, the 
As for claim 17, Kobayashi et al. discloses a packaged module (the die containing the power detector 109, power amplifier 108 and the power control circuit 105 is a packaged module) comprising:
a packaging substrate configured to receive a plurality of components; and a power (in Figs. 1, 3 and 5) implemented on the packaging substrate, the power detector including: a first detection cell (109; 312) having a bias input (input from 120; input from 314) and an output (106; 301); a second detection cell (112; 512) having a signal input ( 120; 504), a bias input (124) and an output (RF output 101; 501); and the power detector further including an error amplifier (105)having a first input  (106) coupled to the output of the first detection cell (109), and a second input (103) for receiving a reference voltage (Vset), the error amplifier (105) configured to provide an output voltage (power control voltage 107) to each of the bias inputs of the first (109)and second detection cells (112), such that an output (101) of the second detection cell (112) is representative of power of a radio-frequency signal received (102) at the signal input with an adjustment  for one or more non-signal effects as measured by the first detection cell and the error amplifier(i.e. the circuit 100 provides temperature compensation, see [0005] and [0011]).
As for claim 18, Kobayashi et al. discloses the packaged module of claim 17 further including a radiofrequency circuit (RF input circuit 310 in Fig. 3) associated with the radio-frequency signal.

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (U. S. Pub. 2009/0302830). 
As for claim 20, Kobayashi et al. discloses the packaged module of claim 18 as discussed above, wherein the power detector and the radio frequency circuit are implemented on the same die (in Fig. 3).
Kobayashi et al. does not specifically disclose wherein the power detector is implemented on a first semiconductor die, and the radio-frequency circuit is implemented on a second semiconductor die.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kobayashi et al., to disclose that the power detector and the radio-frequency circuit are implemented on two different semiconductor dies, so as to allow the power detector to be used on other RF circuit that might be located in an external system, or to allow the power detector to be easily switched or removed for testing purposes. 

As for claims 9-13, Kobayashi et al. discloses the power detector of claim 2 as discussed above, including an error amplifier and an supply circuit.
Kobayashi et al. does not disclose the specific circuit elements or circuit connections used for the error amplifier and the supply circuit: wherein the amplifier includes a first transistor having a base coupled to the first input, a collector coupled to a supply circuit, and an emitter, the error 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kobayashi et al., to disclose that the error amplifier and the supply circuit include the specific circuit elements and circuit connection as claimed, or any other suitable circuit elements and circuit connection, as alternatives design choice for the error amplifier and the supply circuit, without departing from the spirit and scope of the compensated power detector as disclosed in Kobayashi. 
As for claim 14, Kobayashi et al. discloses the power detector of claim 2 as discussed above, wherein the reference voltage (Vset 103; or reference voltage 303) includes a regulated voltage (i.e., Vset or the reference voltage 303 is received and regulated from an external system, for setting a threshold for the power detector; [0022]) 
Kobayashi et al. does not specifically disclose wherein the reference voltage is based on a bandgap voltage.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.